Title: To George Washington from Major General Israel Putnam, 21 July 1779
From: Putnam, Israel
To: Washington, George


        
          Dear Sir
          Camp Butter Milk Falls [Orange County, N.Y.]July 21 1779
        
        I was duly favour’d with Your Excellency’s Commands of the 19th and 20th Inst.; the former came to hand in the night, and as soon as it was day I dispatched a Dragoon with orders for Generals Woodford and Muhlenberg to take post with their Brigades, according to the directions contained in it; but the Horseman return’d last evening, without being able to find either of them, I have this morning sent off another Express towards June’s Tavern, & hope he will be more fortunate.
        The Contents of yours of Yesterday I shall pay as early attention to, as possible, for this purpose, I have given notice to the General Officers to meet at my Quarters tomorrow morning, to consult upon the necessary disposition to be made, and the line of conduct to be pursued, in case the Enemy should make an attempt on our Posts: The result of this, I shall have the honor of transmitting to your Excellency, and in the mean time, I am with the greatest esteem & respect Your Most Obedient & very Hble Servant
        
          Israel Putnam
        
      